DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-10, 13-15, 30-31, 33-35, 42, and 52-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitations of, “wherein in removal of the composite closure the closure shell is static relative to the inner closure”(claim 1) and Optionally, an adhesive is applied between the polymer closure and the decorative30 shell to fix the polymer closure relative to the decorative shell. Fixing of the polymer closure and the decorative shell allows the user to twist on and off the1 decorative closure without relative movement (slipping) between the polymer closure and the decorative shell” (page 1, ln.29 - page 2, ln.2). This appears to be the only support for the removal of the closure, which optionally requires adhesive and a twisting motion for removal. This is not what is broadly being claimed. Where in the specification is there support for a static relationship between the closure shell and inner closure without using adhesive and a twisting motion during removal? 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10, 13-15, and 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein in removal of the composite closure" in line 7 of the claim.  This limitation is indefinite because its unknown if this limitation means –in removal of the composite closure from a container which it is connected to or sealed to—or if this limitation means – in removal of the composite closure from a stored box prior to connecting and sealing a container—or any other type of removal. For the porpoise of examination the Examiners assumes that the removal is from a container.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10, 13-14, 30-31, 33-35,42-48, 50, and 52-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (US 2010/0012615), which in figure 2-5 disclose the following claimed limitation:
or a support brace  including a plurality of support (top supports that extend from the top cavity wall of 9) elements extending from the closure end (see figs. 3 and 4), the one or more plurality of support braces extending from the closure end to the shell end (top end of 24) and bridging the closure gap (see fig.4).  
In re claim 2: the support brace (top supports that extend from the top cavity wall of 9) is integral with the inner closure 9 (see fig.4).  
In re claim 3: the support brace (top supports that extend from the top cavity wall of 9) consists of one or more of fins, posts, walls or rings (see figs. 2-5).
In re claim 4: the support brace (top supports that extend from the top cavity wall of 9)  includes: an inner end remote from the closure wall 13/15, an outer end near the closure wall 13/15, and a brace wall (inner connecting wall) extending between the inner and outer ends (see figure 3 or 5).   

In re claim 8: a closure socket height corresponds to an inner closure height (see fig.3).  
In re claim 9: the inner closure height includes both a support brace height and a closure wall height (see fig.3).  
In re claim 10: a closure gap height corresponds to a support brace height (see fig.3).  
In re claim 13: comprising a container 7, and the container 7 is coupled along an interior surface of the closure wall 13/15 (see fig.4).  
In re claim 14: a mechanical engagement 32 between the shell wall (wall with 38) of the closure shell and the closure wall 13/15 (see fig.4).  
In re claim 30: a composite closure assembly 5 comprising: a closure shell 24 including a closure socket 34 surrounded by a shell wall (wall with 38) and a shell end (top end of 24); an inner closure 9 within the closure socket 34, the inner closure 9 fixed to the closure shell 24 (see fig.4), the inner closure 9 includes: a closure wall 13/15, and a closure end (top end defined by the inner top wall of the cavity of 9); a closure gap (gap voids) is between the shell end (top end of 24) and the closure end (top end defined by the inner top wall of the cavity of 9); and a support brace (top supports that extend from the top cavity wall of 9) extends from the closure end to the shell end, and the support brace (top supports that extend from the top cavity wall of 9)  bridges the 
It should be noted that a container is not positively being claimed.
In re claim 31: the at least one ring support (outermost support ring of top supports) extends around the support elements (see figure 3 or 5).   
In re claim 33: the support elements (support elements between ring and center portion of top support) extend from the ring support inwardly toward a support brace (center most rib of the top supports) interior (see figures 2-5).   
In re claim 34: wherein each of the support elements (support elements between ring and center portion of top support) includes: an inner end proximate the support brace interior (inner most rib to the center), and a brace wall (inner rib webbing between the center and each ring) extending between the ring support and the inner end (see figure 3 or 5).    
In re claim 35: the support element is curved in a convex fashion (see fig.4).  

In re claim 43: A method of making a composite assembly closure 5 comprising: forming an inner closure 9 configured for reception within a closure shell 24, forming the inner closure 9 includes: forming a closure end (top end defined by the inner top wall of the cavity of 9) and a closure wall 13/15 extending from the closure end, and forming one or more support braces (top supports that extend from the top cavity wall of 9) extending from the closure 9; positioning the inner closure 9 within a closure socket 34 of a closure shell end (top end of 24), the closure shell 24 including a shell wall (wall with 38) extending from a shell end (top end of 24), bridging a closure gap (gap voids) between the closure end and the shell end with the one or more support braces (top supports that extend from the top cavity wall of 9); and fixing the inner closure 9 to the closure shell 24 (see fig.4).  
In re claim 44: positioning the inner closure 9 within the closure socket 34 includes: applying a downward force on the closure shell 24, and bracing the closure shell 24 against the downward force with the one or more support braces (top supports that extend from the top cavity wall of 9) (see fig.4).  
In re claim 45: bridging includes engaging the one or more support braces (top supports that extend from the top cavity wall of 9) with the shell end (top end of 24) (see fig.4).  
In re claim 46: forming the inner closure 9 includes molding the inner closure 9 (the inner closure is made from a resilient plastic and these types of closure structures 
In re claim 47: forming one or more support braces includes forming a plurality of support braces (top supports that extend from the top cavity wall of 9) along the closure end (see fig.4).  
In re claim 48: wherein forming one or more support braces (top supports that extend from the top cavity wall of 9) includes forming one or more fins (projecting ribs), each fin of the one or more fins extending from an inner end remote from the closure wall 2 to an outer end near the closure wall (see fig.4).  
In re claim 50: fixing the inner closure 9 with the closure shell 24 (see fig.4).  
In re claim 52: the composite closure assembly 5 includes a closing configuration and a removal configuration: in the closing configuration the composite closure assembly 5 is configured for coupling with and closing a container; and in the removal configuration the closure shell 24 is statically fixed with the inner closure 9 (figure 7 discloses the closed position and figure 8 shows the locking position prior to the removal of the closure, once in the locked position (figure 8) than the removal of the closure begins which requires a static connection between the outer shell and inner closure for removal).  
It should be noted that a container is not positively being claimed.
In re claim 53: wherein the removal configuration includes rotation of the closure assembly with respect to the container (A container is not being claimed and the closure assembly 5 of Brooks is capable of being rotated or twisted during removal if desired).  

In re claim 55: the composite closure assembly 5 includes a closing configuration and a removal configuration: in the closing configuration the composite closure assembly 5 is configured for coupling with and closing a container; and in the removal configuration the closure shell 24 is statically fixed with the inner closure 9 (figure 7 discloses the closed position and figure 8 shows the locking position prior to the removal of the closure, once in the locked position (figure 8) than the removal of the closure begins which requires a static connection between the outer shell and inner closure for removal).  
In re claim 56: wherein the removal configuration includes rotation of the closure assembly with respect to the container (A container is not being claimed and the closure assembly 5 of Brooks is capable of being rotated or twisted during removal if desired).  
In re claim 57: the closure shell 24 is in nonrotatable contact with the inner closure 9 (see [0073]-[0076], which does includes a nonrotatable opening position to allow for the removal of the inner closure and closure shell in a fixed and static postion).  
In re claim 58: fixing the closure shell in static configuration with the inner shell (this happens when the closure is in the open position and the closure is now allowed to be removed with a static relationship).  
In re claim 59: fixing the closure shell 24 is in nonrotatable contact with the inner closure 9 (see [0073]-[0076], which does includes a nonrotatable opening position to .  


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 2010/0012615) in view of Merolle (US 2,137,695). Brooks discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Merolle:
In re claim 15: the mechanical engagement H includes a rolled shell lip 10 of the shell wall 7 extending around a closure lip 9 of the closure wall 2 (see figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the outer shell engagement connection of Brooks with a rolled edge connection as taught by Merolle in order to accommodate bottles with screw threads or to prevent sharp edges on the shell wall (see figure 1).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 2010/0012615) in view of Merolle (US 2,137,695). Brooks discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Merolle:
In re claim 51: wherein fixing the inner closure 9 with the closure shell includes adhering H the inner closure L with the closure shell G (see figure 1 and columns 2-4) (the surfaces are applied with an adhesive lacquer which cements the shell to the inner closure to prevent rotation).  With this in mind, It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to apply this 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to the prior art of Brooks failing to teach the newly added limitations. The Examiner disagrees because as claimed Brooks does teach that the closure shell and the inner closure are in a fixed position (opening position when engaged in the upper groove 17) after the open position, the closure assembly is ready for removal in which the inner closure and closure shell are static with respect to each other and pulled off of the container rim. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735